Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 05/18/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 12/21/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
3.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

5.          Claim(s) 1-3, 7-12, 16-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. Pat. No. 9,582,734) in view of Almblad (U.S. Pat. No. 5,807,042). Hereafter “Thompson” and “Almblad”.
            Regarding Claim(s) 1, 10, 18, Thompson teaches
            positioning a probe at a first position relative to the angle-cut key, (column 3, lines 46-53.  Camera 20 is not different from a probe);
            performing a first depth reading on the angle-cut key, (column 5, lines 16-24);
            displacing the probe to a plurality of subsequent positions and performing a plurality of subsequent depth readings on the angle-cut key, (column 3, lines 32-45; Column 4, lines 50-67; Column 5, lines 1-3.  It is inherent that in order to scan the key 10, ID system must display camera 20 to a plurality of subsequent positions. Depth reading is one of the scanned characteristics of the key);
             based on comparisons performed on a set of depth readings, the set of depth readings comprising the first depth reading and the plurality of subsequent depth readings, (Abstract.  Column 2, lines 12-35; Column 4, lines 18-32, 50-67; Column 5, lines 1-3, 29-50; Column 6, lines 40-56.  Depth reading is one of the scanned characteristics of the key); and
                However, Thompson does not teach generating a key map of the angle-cut key and outputting a signal indicative of the key map. Almbladn teaches generating a key map of the angle-cut key and outputting a signal indicative of the key map, (column 12, lines 44-53.  Note: the outer shape of the key is not different from a key map; Column 14, lines 66-67; Column 15, lines 1-19; Column 16, lines 1-45; Column 17, lines 6-67; Column 18, lines 1-26.  It is inherent that if an object key is recognized with its shape, the shape/pattern/signal is output for comparing with the master shape/pattern/signal).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Thompson by generating a key map and outputting a signal indicative of the key map in order to make the key, (column 12, lines 44-53.  Note: the outer shape of the key is not different from a key map; Column 14, lines 66-67; Column 15, lines 1-19; Column 16, lines 1-45; Column 17, lines 6-67; Column 18, lines 1-26). 
                 Further, according to claim 10, Thompson teaches a processor; and a non-transitory computer-readable medium having stored thereon instructions executable by the processor, (column 4, lines 32-49).
                 Further, according to claim 18, Thompson teaches a laser probe configured for sensing the shape of at least one cut of the angle- cut key, (column 2, lines 6-11; Column 3, lines 32-45).  However Thompson does not teach a key retention mechanism for removably securing and positioning the angle- cut key, a carriage mechanically coupled to the probe for displacing the probe to a plurality of positions relative to the angle-cut key; and a control system communicatively coupled to the key retention mechanism, to the carriage, and to the probe. Almbladn teaches a key retention mechanism for removably securing and positioning the angle- cut key, a carriage mechanically coupled to the probe for displacing the probe to a plurality of positions relative to the angle-cut key; and a control system communicatively coupled to the key retention mechanism, to the carriage, and to the probe, (column 3, lines 34-39; Column 4, lines 48-56; Column 25, lines 66-67; Column 26, lines 1-15; Figures 7-9).


            Regarding Claim(s) 2, 3, 11, 12, 19, Thompson teaches all the limitations of claim 1 as stated above except for displacing the probe to the plurality of subsequent positions, each associated with a respective combination of a longitudinal location and a radial orientation relative to the angle-cut key, and displacing the probe in sequence to a first subset of the plurality of subsequent positions associated with a corresponding plurality of longitudinal locations and with a first radial orientation; and displacing the probe in sequence to at least one second subset of the plurality of subsequent positions associated with the corresponding plurality of longitudinal locations and with respective second radial orientations.  Almbladn teaches displacing the probe to the plurality of subsequent positions, each associated with a respective combination of a longitudinal location and a radial orientation relative to the angle-cut key, and displacing the probe in sequence to a first subset of the plurality of subsequent positions associated with a corresponding plurality of longitudinal locations and with a first radial orientation; and displacing the probe in sequence to at least one second subset of the plurality of subsequent positions associated with the corresponding plurality of longitudinal locations and with respective second radial orientations, (column 8, lines 32-45; Column 14, lines 36-46. Figure 1, moving rail 18, camera 2, pedestal 28). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Thompson by displacing the probe to the plurality of subsequent positions in order to collect plurality key images.

            Regarding Claim(s) 7, 16, Thompson teaches all the limitations of claim 1 as stated above except for detecting breakage of a laser beam emitted by the probe by the angle-cut key.  Almbladn teaches detecting breakage of a laser beam emitted by the probe by the angle-cut key (figures 4 17, image 24 of light stripe is not different from breakage of a laser beam).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Thompson by detecting breakage of a laser beam in order to extract characteristics of an object key, (Almbladn, abstract).

            Regarding Claim(s) 8, Thompson teaches all the limitations of claim 1 as stated above except for performing the first depth reading and the plurality of subsequent depth readings comprises extending the probe toward the angle-cut key to contact different portions of the angle-cut key.  Almbladn teaches performing the first depth reading and the plurality of subsequent depth readings comprises extending the probe toward the angle-cut key to contact different portions of the angle-cut key, (figures 1, 4, rail 18 moves camera 2 for performing the different depth reading of key 32).

            Regarding Claim(s) 9, 17, Thompson teaches obtaining a request to decode the angle-cut key, (abstract).  Almbladn also teaches obtaining a request to decode the angle-cut key, (abstract).
Allowable Subject Matter
6.          Claims 4-6, 13-15, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 4, 5, 13, 14, 20. 
8.          As claims 4, 13, the prior art of record taken alone or in combination, fails to disclose or render obvious a method/system for decoding an angle-cut key, comprising displacing the probe to a plurality of subsequent positions and performing a plurality of subsequent depth readings on the angle-cut key; generating a key map of the angle-cut key based on comparisons performed on a set of depth readings, the set of depth readings comprising the first depth reading and the plurality of subsequent depth readings; and wherein displacing the probe comprises displacing the probe to the plurality of subsequent positions, each associated with a respective combination of a longitudinal location and a radial orientation relative to the angle-cut key; wherein generating the key map based on comparisons performed on the set of depth readings comprises: identifying a first cut of the angle-cut key, comprising: obtaining a first subset of the set of depth readings, the first subset associated with a first longitudinal location relative to the angle-cut key and comprising a plurality of depth readings, each of the plurality of depth readings associated with one of a plurality of radial orientations relative to the angle-cut key; comparing the plurality of depth readings to one another to identify at least a first depth of the first cut and an first angle of the first cut based on the deepest depth reading; and storing the first depth and the first angle of the first cut as part of the key map; and identifying at least one subsequent cut of the angle-cut key, comprising: obtaining at least one subsequent subset of the set of depth readings, the at least one subsequent subset associated with at least one respective subsequent longitudinal location relative to the angle-cut key and comprising respective subsequent pluralities of depth readings, each of the depth readings of the subsequent pluralities of depth readings associated with one of the plurality of radial orientations relative to the angle-cut key; comparing, for each of the at least one subsequent subset, the subsequent plurality of depth readings to one another to identify at least a subsequent depth of the at least one subsequent cut and an subsequent angle of the at least one subsequent cut based on subsequent deepest depth readings; and storing the subsequent depth and the subsequent angle of each of the at least one subsequent cut as part of the key map; in combination with the rest of the limitations of claims 1 and 2 and 4, or 10 and 11 and 13.
9.          As claims 5, 14, 20, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for decoding an angle-cut key, comprising displacing the probe to a plurality of subsequent positions and performing a plurality of subsequent depth readings on the angle-cut key; generating a key map of the angle-cut key based on comparisons performed on a set of depth readings, the set of depth readings comprising the first depth reading and the plurality of subsequent depth readings; wherein the angle-cut key is a biaxial key, wherein positioning the probe at the first position comprises positioning the probe at a first one of a first pair of positions, the first pair of positions associated with a first longitudinal position relative to the angle cut key, the method comprising, prior to displacing the probe to the plurality of subsequent positions, displacing the probe to a second one of the first pair of positions and performing a second depth reading, and wherein the set of depth readings comprises the second depth reading; in combination with the rest of the limitations of claims 1 and 5, or claims 10 and 14, or claims 10 and 17 and 20.
Other references
10.          The references of Gerlings (U.S. Patent No. 9,487,968) also teaches fabrication system is disclosed for use in a key making machine with measuring depth, angle with different positions.  references of Cimino, (U.S. Pat. No. 6,543,972) also teaches invention relates to a key decode apparatus for helping to automatically extracting and measurement depths and spacings of cuts an object key and decode when duplicate an original key. 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 28, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877